DETAILED ACTION
This Office Action is in response to the application filed on 07 April 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 1 and 10 is/are objected to because of the following informalities:  
In regards to claim 1, claim 1 recites in pertinent part “a semiconductor having a photosensitive region….” This appears to be a typographical error (i.e. a semiconductor is a material selected from a group of materials categorized by its electrical characteristics and cannot have regions, much less a photosensitive region). Therefore, for the purposes of examination, the phrase “semiconductor” in this claim will be interpreted as “semiconductor element.”
In regards to claim 10, claim 10 recites in pertinent part “a number of the small-sized light-transmitting regions….” There does not appear to be an antecedent instance of “the small-sized light-transmitting regions” and therefore the phrase in question appears to be a typographical error. The pertinent phrase will be read as “a number of a small-sized light-transmitting regions” for the purposes of examination. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 11-14, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mehrl et al. (US 2017/0250169 A1; hereinafter Mehrl).
In regards to claim 1, Mehrl teaches an optical sensing device, comprising:
a) a semiconductor device having a photosensitive region (e.g. fig. 1: evidenced by (201); [0051]); 
b) an optical structure (500) [0052] located above the photosensitive region; and 
c) wherein the optical structure comprises alternately stacked light-filtering layers (501/503/505) [0057] and light-transmitting layers (e.g. areas of (507) without (502/504/506/508/509); [0057]), in order to block large-angle incident light from entering the photosensitive region [0015].
In regards to claim 2, Mehrl teaches the limitations discussed above in addressing claim 1. Mehrl further teaches the limitations further comprising a light-emitting element (301) [0052], wherein light emitted (1/3) [0055] by the light-emitting element is reflected (evidenced by (2)) [0055] by an object (600) [0055] to be detected that is outside (evidenced by (403)) [0053] the optical sensing device, and then the reflected light enters the photosensitive region through the optical structure (fig. 1; [0019]).
In regards to claim 3, Mehrl teaches the limitations discussed above in addressing claim 2. Mehrl further teaches the limitations wherein the large-angle light is substantially crosstalk light [0015].
In regards to claim 4, Mehrl teaches the limitations discussed above in addressing claim 3. Mehrl further teaches the limitations wherein the crosstalk light comprises light reflected by an object that is not to be detected [0015].
In regards to claim 5, Mehrl teaches the limitations discussed above in addressing claim 3. Mehrl further teaches the limitations further comprising a cover (600) [0053] located above the light-emitting element and the semiconductor, wherein the crosstalk light comprises light reflected by the cover [0015].
In regards to claim 6, Mehrl teaches the limitations discussed above in addressing claim 1. Mehrl further teaches the limitations wherein the light-filtering layer comprises a light-transmitting region (508/509) [0059] and an opaque region (502/504/506) [0058].
In regards to claim 7, Mehrl teaches the limitations discussed above in addressing claim 6. Mehrl further teaches the limitations wherein the opaque region reflects the large-angle incident light (2) [0055] to block the large-angle incident light from passing through the optical structure [0019].
In regards to claim 11, Mehrl teaches the limitations discussed above in addressing claim 6. Mehrl further teaches the limitations wherein shapes of the light-transmitting regions of the light-filtering layer are circles or polygons (e.g. fig. 2: rectangles).
In regards to claim 12, Mehrl teaches the limitations discussed above in addressing claim 6. Mehrl further teaches the limitations wherein shapes of the light-transmitting regions of the light-filtering layer are strip-shaped (e.g. fig. 2).
In regards to claim 13, Mehrl teaches the limitations discussed above in addressing claim 6. Mehrl further teaches the limitations wherein a size of each light-transmitting region of each light-filtering layer is the same (e.g. fig. 2).
In regards to claim 14, Mehrl teaches the limitations discussed above in addressing claim 13. Mehrl further teaches the limitations wherein each light-transmitting region of each light-filtering layer is aligned in a stacking direction (e.g. figs. 1-2).
In regards to claim 17, Mehrl teaches the limitations discussed above in addressing claim 12. Mehrl further teaches the limitations wherein in a stacking direction, adjacent light- filtering layers are arranged in a staggered arrangement, such that the strip-shaped structures of adjacent light-filtering layers cross in a length direction, wherein the cross is a non-contact cross (e.g. fig. 3).
In regards to claim 18, Mehrl teaches the limitations discussed above in addressing claim 12. Mehrl further teaches the limitations wherein in a stacking direction, adjacent light- filtering layers are arranged in a staggered arrangement, such that the strip-shaped structures of adjacent light-filtering layers are vertical in a length direction, wherein the vertical is a non-contact vertical (e.g. figs. 1-3).
In regards to claim 19, Mehrl teaches the limitations discussed above in addressing claim 1. Mehrl further teaches the limitations wherein the light-transmitting regions of each light-filtering layer are arranged in regular patterns in a predetermined order (e.g. figs. 1-3).
In regards to claim 20, Mehrl teaches the limitations discussed above in addressing claim 6. Mehrl further teaches the limitations wherein the opaque regions of each layer of light-filtering layers [0058] comprises a metal [0031].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-10, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehrl as applied to claim 6 above.
In regards to claim 8, Mehrl teaches the limitations discussed above in addressing claim 6. While Mehrl does not appear to expressly state the limitations wherein the opaque region absorbs the large-angle incident light to block the large-angle incident light from passing through the optical structure, Mehrl teaches the limitations wherein an opaque region does not allow light through and does not have a 100% reflectivity of incident light [0084]. Therefore, one having ordinary skill in the art at the time the application at hand was filed would recognize that light that is not reflected and not transmitted through a layer would be absorbed by said layer.
In regards to claim 9, Mehrl teaches the limitations discussed above in addressing claim 6. While Mehrl does not appear to expressly state the limitations wherein there are at least two sizes of the light- transmitting regions on each light-filtering layer, Mehrl teaches the limitations of having a light transmitting area with different sized slats with different orientations and having different characteristics to optimize the signal noise blocking accuracy of a device [0015]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the teachings of Mehrl to include the limitation in question to tune the signal noise blocking accuracy of a device.
In regards to claim 10, Mehrl teaches the limitations discussed above in addressing claim 6. While Mehrl does not appear to expressly state the limitations wherein a number of large-sized light-transmitting regions of each light-filtering layer is not greater than a number of the small-sized light- transmitting regions of each light-filtering layer, Mehrl teaches the limitations of having a light transmitting area with different sized slats with different orientations and having different characteristics to optimize the signal noise blocking accuracy of a device [0015]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the teachings of Mehrl to include the limitation in question to tune the signal noise blocking accuracy of a device.
In regards to claim 15, Mehrl teaches the limitations discussed above in addressing claim 6. While Mehrl does not appear to expressly state the limitations wherein a size of each light-transmitting region of each light-filtering layer increases from a top layer to a bottom layer in a stacking direction, Mehrl teaches the limitations of having a light transmitting area with different sized slats with different orientations and having different characteristics to optimize the signal noise blocking accuracy of a device ([0015], [0019]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the teachings of Mehrl to include the limitation in question to tune the signal noise blocking accuracy of a device.
In regards to claim 16, Mehrl teaches the limitations discussed above in addressing claim 6. While Mehrl does not appear to expressly state the limitations wherein a size of each light-transmitting region of each light-filtering layer decreases from a top layer to a bottom layer in a stacking direction, Mehrl teaches the limitations of having a light transmitting area with different sized slats with different orientations and having different characteristics to optimize the signal noise blocking accuracy of a device ([0015], [0019]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the teachings of Mehrl to include the limitation in question to tune the signal noise blocking accuracy of a device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN Y CHOI whose telephone number is (571)270-7882. The examiner can normally be reached M-F 9-5 (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CALVIN Y. CHOI
Primary Examiner
Art Unit 2812



/CALVIN Y CHOI/Primary Examiner, Art Unit 2812